DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application/communication filed on 02/11/2020.  
The claims 2, 6-8, 10-12, 14, 20-21, 24-25 and 33-41 have been canceled by the Applicant.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 13, 15, 16-18, 23 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. 20160327956) in view of Chang et al. (U.S. Pub. 20210274565). 

Regarding claim 1 Zhang disclose a device in a wireless communication system, the device comprising processing circuitry configured to: 
determine, based on at least one of base station related information, cell related information and user equipment related information, one or more height thresholds for a user equipment para. 78, “one or more altitude restrictions for the UAV may be received at the one or more processors of the UAV. The altitude restrictions may be received as previously described herein (e.g., from memory, user input, etc.)”, 
determine, according to the user equipment related information, whether the user equipment has Unmanned Aerial Vehicle (UAV) communication capability para. 124-125, “The UAV may have a GPS module. The GPS module may include a GPS receiver 940 and/or a GPS antenna 942. The GPS antenna may pick up one or more signals from a GPS satellite or other structure and convey the captured information to the GPS receiver. Once the UAV is turned on, the UAV may search for the GPS signal. If the GPS signal is found, the UAV may be able to determine its location and altitude”; and
Zhang does not specifically disclose request, if it is determined that the user equipment has the UAV communication capability, a core network equipment to confirm whether the user equipment is allowed to use a current network. However Chang teach, para. 33-34 “After receiving the preambles, the UAV 106 stores the preambles in memory such that the latest SIB2 is stored and the latest preambles are available for a connection request. Once the UAV 106 receives the set of Random Access preambles, the UAV 106 utilizes controller 216 to determine the UAV status of the UAV 106 based on one or more network defined requirements. The network defined requirements may be pre-configured or may be provided by the network through the serving cell 102. Stated differently, certain network requirements must be satisfied before the UAV 106 can be treated as a UAV by the network”.  
Zhang and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Zhang so the network grant the appropriated resources to the equipment that currently is able to make use of said resources. The motivation for doing so would have been to assign the limited resources to the user equipment s that can manage and operate using this resources.
Regarding claim 3 Zhang disclose wherein the processing circuitry is further configured to: determine, if it is confirmed that the user equipment is allowed to use the current network, the one or more height thresholds for the user equipment para. 5, “Relative altitudes of a UAV may be determined. This may include calculating a vertical distance between the UAV and the seal level (MSL) or local ground level. The altitude of the UAV may be compared to an altitude restriction. Based on the comparison, a flight response of the UAV may be implemented”.
Regarding claim 4 Zhang does not specifically disclose wherein the processing circuitry is further configured to: 
request, if it is determined that the user equipment has the UAV communication capability, the core network equipment to confirm whether the user equipment is allowed to use the current network in response to an attach request from the user equipment. However Chang teach, para. 33-34, “After receiving the preambles, the UAV 106 stores the preambles in memory such that the latest SIB2 is stored and the latest preambles are available for a connection request. Once the UAV 106 receives the set of Random Access preambles, the UAV 106 utilizes controller 216 to determine the UAV status of the UAV 106 based on one or more network defined requirements. The network defined requirements may be pre-configured or may be provided by the network through the serving cell 102. Stated differently, certain network requirements must be satisfied before the UAV 106 can be treated as a UAV by the network”.
Zhang and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Zhang so the network grant the appropriated resources to the equipment that currently is able to make use of said resources. The motivation for doing so would have been to assign the limited resources to the user equipment that can manage and operate using this resources.
Regarding claim 9 Zhang disclose wherein the one or more height thresholds for the user equipment are determined based on base stations and/or cells para. 7, “In some embodiments, the one or more altitude restrictions comprise a maximum altitude limit. In some embodiments, modifying the one or more altitude restrictions comprises increasing or decreasing the maximum altitude limit based on the elevation information. In some embodiments, the elevation information is indicative of height of one or more manmade structures or natural structures in the area”.
Regarding claim 13 Zhang disclose wherein the processing circuitry is further configured to: acquire auxiliary information fed back by the user equipment and/or other user equipment actively as the user equipment related information para. 120, “The UAV may provide data to the external device. The data may include information about the location of the UAV, data sensed by one or more sensors of the UAV, images captured by a payload of the UAV, or other data from the UAV”,
Zhang does not specifically disclose the auxiliary information comprising one or more of capability information, a desired flight height, and a desired flight speed. However Chang teach, para. 34, “The network criteria may be based on a combination of the the UAV's altitude, speed, the number of suitable cells available to the UAV to camp and/or simply based on the UAV's GNSS location
Zhang and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Zhang so the network can determine with details the capabilities of the device. The motivation for doing so would have been to assign the proper resources to the user equipment that can manage and operate using this resources.
Regarding claim 15 Zhang disclose wherein the processing circuitry is further configured to: 
generate measurement configuration information for the user equipment and/or other user equipment, so that the user equipment and/or the other user equipment perform measurement and reporting para. 61, “Altitude sensors may report back altitude measurements of an object compared to a fixed level. Examples of altitude sensors include, but are not limited to, pressure altimeters, sonic altimeters, radar altimeters, GPS, and satellites. Some altitude sensors, such as a radar altimeter, may measure altitudes that correspond to the absolute altitude” periodically, non-periodically or based on event triggering according to the measurement configuration information para. 64, “In step 1606, the altitude measurement of the UAV may be compared with the one or more altitude restrictions using the one or more processors. The comparison may take place about or within every hour, every half hour, every 15 minutes, every 10 minutes”; and 
determine and/or update, based on a measurement report result from the user equipment and/or the other user equipment, the one or more height thresholds, the measurement report result comprising one or more of position information, height information, speed information, electric quantity information and a measurement result for a neighboring cell para. 50, “altitude restrictions may be updated while the UAV is turned off. The altitude restrictions may be updated before the UAV takes off. The altitude restrictions may be updated while the UAV is in flight”.
Regarding claim 16 Zhang does not specifically disclose wherein the measurement configuration information is comprised in a physical layer signaling, a MAC layer signaling and/or an RRC layer signaling. However Chang teach, para. 44, “The UAV 106 transmits, using transmitter 218 and antenna 212, a Radio Resource Control (RRC) Connection Establishment Request to the neighbor cell 108. More specifically, the UAV 106 sends the RRC Connection Establishment Request using the Time Alignment (TA) and uplink resources that the UAV 106 received in the Random Access Response, according to existing RACH procedure.”.
Zhang and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Zhang so the network grant the appropriated resources to the equipment that currently is able to make use of said resources. The motivation for doing so would have been to assign the limited resources to the user equipment that can manage and operate using this resources.
Regarding claim 17 Zhang disclose wherein the processing circuitry is further configured to: 
determine and/or update the one or more height thresholds further based on environmental information and/or information interaction with other base stations para. 7, “In some embodiments, the elevation information is indicative of height of one or more manmade structures or natural structures in the area. In some embodiments, receiving the elevation information comprises receiving a map of the area comprising the elevation information. In some embodiments, the map is stored in a memory operably coupled to the one or more processors. In some embodiments, the map is received prior to flight of the UAV. In some embodiments, the map is received during flight of the UAV. In some embodiments, the method further comprises: assessing a current location of the UAV; identifying a location on the map corresponding to the current location of the UAV; and using the map to obtain elevation information for the location”.
Claim 18 recites an apparatus corresponding to the device of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 23 the limitations of claim 23 are rejected in the same manner as analyzed above with respect to claim 4.
Regarding claim 26 Zhang does not specifically disclose wherein the processing circuitry is further configured to: 
perform an attaching operation to the current network according to a confirmation result of the core network equipment. However Chang teach, para. 44, “The UAV 106 transmits, using transmitter 218 and antenna 212, a Radio Resource Control (RRC) Connection Establishment Request to the neighbor cell 108. The signal containing the RRC Connection Establishment Request is represented in FIG. 3 by signal 308. Upon completion of the RACH procedure, cell 108 becomes the serving cell for the UAV 106”.  
Zhang and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Zhang so the network grant the appropriated resources to the equipment. The motivation for doing so would have been to assign the limited resources to the user equipment that can manage the available resources.
Regarding claims 27 and 28 the limitations of claims 27 and 28 are rejected in the same manner as analyzed above with respect to claim 15.
Regarding claim 29 Zhang disclose wherein the request comprises a resource request of the other user equipment para. 168, “The processing unit 1504 can be operatively coupled to a communication module 1510 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller. The communication module 1510 can transmit and/or receive one or more of sensing data from the sensing module 1502, processing results produced by the processing unit 1504, predetermined control data, user commands from a terminal or remote controller, and the like)”. For example the external device being a remote controller with display to show in flight data can send commands or instructions requesting UAV sensor data to be reported back and showed on the remote display.
Regarding claim 30 Zhang disclose wherein the processing circuitry is further configured to: 
forward, in response to a request from other user equipment, the configuration information to the other user equipment para. 168, “The communication module 1510 can transmit and/or receive one or more of sensing data from the sensing module 1502, processing results produced by the processing unit 1504, predetermined control data, user commands from a terminal or remote controller, and the like”.
Claim 31 recites an apparatus corresponding to the device of claim 18 and thus is rejected under the same reason set forth in the rejection of claim 18.
Regarding claim 32 the limitations of claim 32 are rejected in the same manner as analyzed above with respect to claim 15.

Claims 5, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. 20160327956) in view of Chang et al. (U.S. Pub. 20210274565) further in view of Sweet et al. (U.S. Pub. 20170295069).
Regarding claim 5 Zhang disclose wherein the processing circuitry is further configured to: generate configuration information comprising the one or more height thresholds, the configuration information being to be sent to the user equipment para. 51, “For example, the UAV may have altitude restrictions having to do with the laws of the jurisdiction which it is operating in, altitude restrictions set forth by the UAV manufacturer (e.g., preconfigured or downloaded), and/or altitude restrictions set forth by a UAV operator (a user). The user may input their own restrictions based on their preference. The user may input the restrictions in a user interface (e.g., remote controller, hand-held device, and computer). The preferences can be sent to a flight controller to limit the operation of the UAV”; and 
Zhang and Chang does not specifically disclose wherein the configuration information is comprised in a Radio Resource Control (RRC) layer signaling, the RRC layer signaling comprising a system broadcast message, an RRC connection establishment message or an RRC connection reconfiguration message. However Sweet teach, para. 44, “The UAV 106 transmits, using transmitter 218 and antenna 212, a Radio Resource Control (RRC) Connection Establishment Request to the neighbor cell 108. More specifically, the UAV 106 sends the RRC Connection Establishment Request using the Time Alignment (TA) and uplink resources that the UAV 106 received in the Random Access Response, according to existing RACH procedure”; the configuration information is comprised in a physical layer signaling, the physical layer signaling comprising downlink control information: or the configuration information is comprised in a Media Access Control (MAC) layer signaling, the MAC layer signaling comprising a MAC control element. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first alternative.
Zhang, Chang and Sweet are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Sweet in the system of Zhang and Chang so the communication protocols are up to date with the current technologies and also works with legacy technologies. The motivation for doing so would have been to maintain compatibility between different technologies.
Regarding claim 19 Zhang does not specifically disclose wherein the processing circuitry is further configured to: 
feed back information related to the user equipment actively or in response to an inquiry from the base station, for the base station to determine the one or more height thresholds and/or determine whether the user equipment has UAV communication capability. However Sweet teach, para. 50, “In embodiments in which the method 300 is implemented (at least partially) by the network element, the network element may determine the UAV's altitude by receiving altitude information from the UAV (e.g., in response to a request, on a periodic basis, etc.) or obtaining the UAV's altitude from flight information transmitted by the UAV”; and 
wherein the inquiry from the base station comprises a capability inquiry request from the base station para. 52, “network may require that the UAV status of a UAV 106 is based on whether a first signal received from a first cell (e.g., serving cell 102) meets a first received signal threshold requirement and whether a second signal received from a second cell (e.g., neighboring cell 108) meets a second received signal threshold requirement, as described above”, and the information related to the user equipment comprises capability information of the user equipment para. 52, “Once the UAV status of the UAV 106 is confirmed, the UAV 106 determines that the UAV 106 needs to perform connection establishment”; or the information related to the user equipment comprises category information indicating a device category of the user equipment. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first alternative.
Zhang, Chang and Sweet are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Sweet in the system of Zhang and Chang so the communication protocols are up to date with the current technologies and also works with legacy technologies. The motivation for doing so would have been to maintain compatibility between different technologies.
Regarding claim 22 Zhang does not specifically disclose wherein the processing circuitry is further configured to: 
feed back category information indicating a device category of the user equipment as the information related to the user equipment. However Sweet teach, para. 4-5, “Various embodiments may include determining an altitude of the UAV, and adjusting a communication parameter of a communication link between the UAV and a communication network based on the altitude of the UAV. In some embodiments, adjusting the communication parameter may include adjusting one or more of a data rate of the communication link, a quality of service of the communication link, a packet size of the communication link, a modulation and coding scheme of the communication link, a handover parameter of the communication link, or a bandwidth used for the communication link”. The categories in this case could be the quality of service of the communication link that need to be adjusted based on the connection requirements stablished.  
Zhang, Chang and Sweet are analogous because they pertain to the field of wireless communication networks and, more specifically, to adjusting communication parameters and restrictions.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Sweet in the system of Zhang and Chang so the communication protocols are up to date with the current technologies and also works with legacy technologies. The motivation for doing so would have been to maintain compatibility between different technologies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471